By the Court, Bronson, Ch. J.
The town superintendent, associated with the supervisor and town clerk, had ample authority to alter the districts. (1 R. S. 470, § 20. Stat. 1843, p. 163, § 1 to 3.) We are referred to the Statutes of 1831, p. 47, § 1 to 3; but this was not a case within that statute. There *116was no change of the site, nor removal of a school house: and of course no vote of district number 14 was necessary.
The next objection is, that as the trustees of district number 13 did not consent, the alteration of the districts did not take effect until.three months after notice was given to those trustees, (1 R. S. 471, § 22,) and that time had not elapsed when the tax was voted. But the trustees of number 14, from which the plaintiff was taken, and of number 3, to which he was annexed, consented to the alteration ; and so far as those two districts are concerned, the alteration took effect immediately. No question arises in this case concerning the other alteration, which affected district number 13, and the residue of number 14. Although both alterations were made at one time, they were not in their nature inseparable acts; and I see no reason why they might not take effect at different periods.
The object of the special district meeting was sufficiently stated in the notice. There is nothing in the statute, (§ 63,) which required it to be more specific.
It is not, I think, necessary to designate a site, before laying a tax to build a school house. (Benjamin v.Hull, 17 Wend. 437.) And besides; this was a tax to pay for a school house and site already purchased. Of course the site was sufficiently designated: Nothing remained to be settled but the quantity of land; and that the meeting determined should be a quarter of an acre.
It is no objection to the tax that the title to the property had not been acquired. As a matter of prudence the trustees ought not to part with the money without receiving a conveyance; but that question usually arises after the tax has been collected.
The next objection is, that the warrant directs the collection of two hundred and eleven dollars, when the tax voted was one dollar less than that sum. This objection was not made on the trial. If it had been taken then, it might have been obviated. This dollar may have been for some expense incurred by the trustees, and made by law a charge on the district; and then the trustees can raise the amount by tax, without a vote for that purpose. (Stat. 1841, p. 238, § 14.) We cannot allow a party *117to start a question here, which, if made at the proper time, might have been successfully answered.
We see nothing in the remaining questions, which calls for any special remark.
Judgment affirmed.